UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-7168


JOSEPH LAGANA,

                 Plaintiff - Appellant,

          v.

DOCTOR TESSEMA; COLIN OTTEY, Doctor; BEVERLY SPARKS, P.A.;
PA FLURY; R.N. BILL; DELORES ADAMS, R.N.; DON JANICE
GILMORE,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:10-cv-03493-PJM)


Submitted:   November 15, 2011             Decided:   November 18, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Lagana, Appellant Pro Se.  Philip Melton Andrews, Ryan
Alexander Mitchell, KRAMON & GRAHAM, PA, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph    Lagana    appeals      the   district       court’s       order

granting    appellees’      motion   for    summary     judgment.          We   have

reviewed the record and find no reversible error.                      Accordingly,

we deny Lagana’s motion for appointment of counsel and affirm

for   the   reasons    stated   by   the     district        court.      Lagana   v.

Tessema,    No.    8:10-cv-03493-PJM       (D.   Md.   Aug.     15,    2011).      We

dispense    with     oral   argument    because        the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                       2